Citation Nr: 0821781	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-28 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than June 9, 1999, 
for a grant of service connection for Crohn's disease, status 
post proctocolectomy and permanent ileostomy (Crohn's 
disease).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks an effective date earlier than June 9, 
1999, for a grant of service connection for Crohn's disease, 
status post proctocolectomy and permanent ileostomy.  The 
veteran contends that the RO's denials of service connection 
in December 1987 and October 1988 were clearly and 
unmistakably erroneous and thus the effective date of his 
service-connected Crohn's disease should be earlier.

In August 1987, the RO received the veteran's original claim 
for service connection for Crohn's disease which he indicated 
had begun in June 1986.  In a December 1987 rating decision, 
the RO denied service connection for Crohn's disease.  The 
veteran filed a notice of disagreement with the December 1987 
rating decision and a statement of the case was issued in 
February 1988.

In April 1988, the RO received a letter from the veteran 
accompanied by medical evidence dated in March 1988.  In 
October 1988, the RO confirmed the denial of the veteran's 
claim and issued a supplemental statement of the case in 
November 1988.  As will be discussed below, in a June 2001 
decision, the Board noted that the veteran did not perfect 
his appeal to the Board by filing a substantive appeal.

In January 1995, the veteran applied to reopen his claim for 
service connection for Crohn's disease.  In June 1995, the RO 
received additional private medical records, dated from 1992 
to 1994, showing treatment for recurrent Crohn's disease.  In 
an August 1995 rating decision, the RO denied the veteran's 
application to reopen his claim on the basis that new and 
material evidence had not been submitted.  The veteran was 
notified and provided a copy of this rating decision in 
September 1995.

In response to the RO's August 1995 rating decision, the 
veteran submitted additional private medical records that had 
not been previously considered.  Again, in an August 1996 
rating decision, the RO denied the veteran's application to 
reopen his claim for service connection for Crohn's disease 
on the basis that the evidence submitted was not new and 
material evidence.  The veteran was notified and provided a 
copy of this rating decision in September 1996.

In June 1999, the RO received a statement from the veteran he 
wanted to reopen his claim for service connection for Crohn's 
disease based on an attached letter, dated in May 1999 from 
the veteran's private physician that the veteran asserted was 
new and material evidence.  In an August 1999 rating 
decision, the RO denied the veteran's application to reopen 
his claim for service connection for Crohn's disease on the 
basis that the evidence submitted was not new and material 
evidence.  The veteran appealed this decision to the Board.  
In a decision dated in June 2001, the Board determined that 
the veteran did not appeal the October 1988 rating decision 
and that the August 1996 rating decision that denied 
reopening of his claim was final.  The Board also concluded 
that new and material evidence had been received sufficient 
to reopen the veteran's claim of entitlement to service 
connection and remanded the claim for further development.  
In May 2004, the Board granted service connection for Crohn's 
disease.

In a November 2004 rating decision, the RO assigned an 
effective date of June 9, 1999, for the veteran's Crohn's 
diseased based upon the date of his application to reopen a 
claim of entitlement to service connection for the 
disability.

If a veteran does not file a timely substantive appeal within 
60 days of the mailing of the Statement of the Case or within 
one year of the mailing of the determination, the decision 
becomes final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).  An unappealed 
rating decision, however, only becomes final in the absence 
of clear and unmistakable error.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2007).  Here, in the veteran's 
March 2005 notice of disagreement and September 2006 
substantive appeal, the veteran alleges that the RO's 
December 1987 and October 1988 rating decisions that denied 
his earlier claim were the product of clear and unmistakable 
error.  To date, the RO has not considered whether its 
unappealed December 1987 and October 1988 rating decisions 
contained clear and unmistakable error.

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii) (2007).  As such, in the absence of clear 
and unmistakable error, the RO assigned the earliest possible 
effective date for its grant of the reopened claim, which as 
noted above was received by VA on June 9, 1999.  See Leonard 
v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. 
Principi, 349 F.3d 1326 (Fed. Cir. 2003).  If, however, VA 
determines that an earlier decision was clearly and 
unmistakably erroneous, the prior decision will be reversed 
or amended, and for the purposes of authorizing benefits, the 
rating or adjudicative decision that constitutes a reversal 
of the prior decision on the grounds of clear and 
unmistakable error has the same effect as if the correct 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a) (2007).  Thus, if VA determines that the 
December 1987 or October 1988 rating decision contains clear 
and unmistakable error, the effective date would be assigned 
as if there were no such determination.

The veteran's challenge to the December 1987 rating decision 
and October 1988 rating decision, confirming the December 
1987 rating decision, is thus inextricably intertwined with 
his claim of entitlement to an earlier effective date for 
service connection for Crohn's disease because finality 
presumes the absence of clear and unmistakable error, i.e., 
if a prior adjudication contains clear and unmistakable 
error, it did not become final.  Id; see also Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board must 
defer consideration of the veteran's earlier effective date 
claim until the RO adjudicates, in the first instance, his 
clear and unmistakable error claim.  See Huston v. Principi, 
18 Vet. App. 395, 402-03 (2004).  

In this regard, the Board observes that in a June 2001 
decision, the Board reopened and considered the merits of the 
veteran's claim of entitlement to service connection for 
Crohn's disease.  As noted above, in doing so, the Board 
noted that the service connection was initially denied in a 
final October 1988 rating decision.  The Board also 
specifically determined that the veteran's application to 
reopen was denied in a final August 1996 rating decision.  

In remanding this case in light of the veteran's assertion 
that the December 1987 rating decision or October 1988 rating 
decision, confirming the December 1987 rating decision, 
contained clear and unmistakable error, the Board notes that 
the veteran is on notice that the unappealed December 1987 
and October 1988 rating decisions may have been subsumed by 
the June 2001 Board decision that found December 1987 rating 
decision final.  See Brown v. West, 203 F.3d 1378, 1381 (Fed. 
Cir. 2000); Manning v. Principi, 16 Vet. App. 534, 540-41 
(2002) (regarding delayed subsuming).  The Board further 
notes that, although he is free to do so, to date the veteran 
has not alleged that the June 2001 Board decision contained 
clear and unmistakable error in finding that the earlier 
prior rating decisions were final.

In light of the foregoing, the Board has no discretion and 
must remand this case to the AMC for its initial 
consideration of the veteran's inextricably intertwined clear 
and unmistakable error claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must adjudicate the issue 
of clear and unmistakable error in the 
RO's December 1987 rating decision and 
October 1988 rating decision, 
confirming the December 1987 rating 
decision, which denied service 
connection for Crohn's disease.  
Thereafter, the AMC must reconsider the 
veteran's claim of entitlement to an 
effective date prior to June 9, 1999, 
for service connection for Crohn's 
disease.  

2.  If the benefit sought on appeal is 
not granted, the AMC should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to 
respond.  The case should then be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

